DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/16/2019 and 12/9/2020 have been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is objected to for being greater than 150 words in length.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the throat of the second passage" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  A throat of the first passage was introduced in claim 5, and it appears that Applicant intended to refer back to the throat of the first passage in claim 6 (i.e. “the throat of the first 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bridges (US 6,027,512).
Bridges discloses (see Figs. 1-2) a hair follicle harvesting device comprising the following claim limitations:
(claim 1) a receptacle (22) operable to hold a hair follicle (21) extracted from skin (19) by a follicle extractor (10) (as shown in Figs. 1-2), a conduit (7,4,13), coupleable with the follicle extractor (10), and operable to convey the extracted hair follicle (21) toward the receptacle (22); and an injector (2) operable to (i.e. capable of) aerosolize and inject an irrigant (saline 26) into the conduit (4) while the extracted hair follicle (21) travels toward the receptacle (22) (as expressly shown in Figs. 1-2; col. 8, lines 9-32, sets forth that any known pump maybe used to create any necessary negative pressure at the venturi constriction 6 location);
(claim 2) wherein the receptacle (22) is coupled with a pump (15) operable to move air through the conduit (7,4,13) and receptacle (22) to urge the extracted hair follicle (21) to travel toward the receptacle (22) (as shown in Figs. 1-2, pump 15 produces negative pressure that pulls the follicles 21 to the receptacle 22);
(claim 3) wherein the receptacle (22) is coupled with a pump (15) operable to move air through the conduit (7,4,13) and receptacle (22) to urge the extracted hair follicle (21) to travel toward the receptacle (22) (as shown in Figs. 1-2, pump 15 produces negative pressure that pulls the follicles 21 to the receptacle 22), and the receptacle (22) is configured to trap (at 25) the extracted hair 
(claim 4) wherein the receptacle (22) is coupled with a pump (15) operable to reduce pressure in the conduit (7,4,13) and the receptacle (22) to urge the extracted hair follicle (21) to travel toward the receptacle (22) (as shown in Figs. 1-2, pump 15 produces negative pressure that pulls the follicles 21 to the receptacle 22);
(claim 5) wherein the injector (2) includes a first passage (7) having a throat (4), a second passage (3) having a port (6) disposed in the throat (7) (as expressly shown in Fig. 2), and wherein as the extracted hair follicle (21) travels toward the receptacle (22) the follicle travels through the throat (4) of the first passage (7), and the irrigant (26) enters the first passage (7) through the port (6) in the throat (4) (as expressly shown in Fig. 2);
(claim 6) wherein the irrigant (26) is aerosolized as the irrigant (26) enters the throat (4) of the second passage (as expressly shown in Figs. 1-2; col. 8, lines 9-32, sets forth that any known pump maybe used to create any necessary negative pressure at the venturi constriction 6 location);
(claim 9) wherein the throat (4) includes an entrance (at 7, Fig. 2) having a first cross-sectional area, an exit (at 4, Fig. 2) having a second cross-sectional area, and an intermediate region (at/adjacent 6, Fig. 2) between the entrance (at 7) and the exit (at 4) having a third cross-sectional area, that is less than each of the first and second cross-sectional areas, and the port (6) is positioned in the 
(claim 10) wherein the port (6, Fig. 2) includes an entrance (at 3, Fig. 2) having a cross-sectional area and an exit (at 6 as port 6 empties into outlet 4, Fig. 2) disposed in the throat (4) and having a cross-sectional area that is less than the cross-sectional area of the port’s entrance (i.e. port 6 creates a venturi effect expressly due to the reduced cross-sectional area of its exit as compared to its entrance);
(claim 11) a follicle extractor (needle 10, Figs. 1-2) operable to extract a hair follicle (20) from skin (19) (as shown in Figs. 1-2); and a follicle container (i.e. closed follicle collection system disposed proximal of the needle, as shown in Figs. 1-2, comprising at least components 2,3,6,7,9,12,13,22,15) coupled with the follicle extractor (10) (as shown in Fig. 1), and operable to transport a hair follicle (harvested follicles 21) extracted by the follicle extractor (10) (as expressly shown in Figs. 1-2), and hold the hair follicle (21) for future use (i.e. held within vessel 22), wherein the follicle container includes a receptacle (22, Fig. 1) operable to hold the extracted hair follicle (21) (as expressly shown in Fig. 1), a conduit (2,3,6,7,13) operable to convey the extracted hair follicle (21) toward the receptacle (22) (as expressly shown in Figs. 1-2), and an injector (2) operable to (i.e. able to) aerosolize and inject an irrigant (26) into the conduit (2,3,6,7,13) while the extracted hair follicle (21) travels toward the receptacle (22) (as expressly shown in Figs. 1-2; col. 8, lines 9-32, sets forth that any 
(claim 12) wherein the follicle extractor (10) includes a first end (i.e. distal sharp tip of needle 10) having an edge operable to (i.e. capable of) cut skin when the edge is moved across the skin (i.e. point of needle 10, as shown in Figs. 1-2), a second end (9) coupled with the injector (2) (as shown in Fig. 2), and a bore (i.e. needle bore expressly shown in Fig. 2) extending from the first end to the second end and through which the hair follicle (21) travels to reach the conduit (2,3,6,7,13) of the follicle container (as expressly shown in Figs. 1-2);
(claim 14) wherein the injector (2) includes a first passage (7) having a throat (4) through which the extracted hair follicle (21) travels as the follicle travels toward the receptacle (22) (as shown in Fig. 2), a second passage (3) having a port (6) disposed in the throat (4) (as shown in Fig. 2) and through which the irrigant (26) enters the throat (4) (as shown in Fig. 2), and the follicle container includes a reservoir (at 26, Fig. 1) of irrigant coupled with the injector (2) (connection shown via inlet tube 12 in Fig. 1), and operable to release irrigant (26) to flow toward the injector (2) when the extracted hair follicle (21) travels through the injector’s throat (4) (as shown in Figs. 1-2, inlet tube 12 allow saline 26 to flow inlet compartment 3 of tube 2); and
(claim 15) wherein the follicle container includes a reservoir (at 26, Fig. 1) of irrigant coupled with the injector (2) (connection shown via inlet tube 12 in Fig. 1), and a valve (15,18) operable to control the flow of irrigant toward the injector (2) (as shown in Fig. 1).

Claim(s) 1-8 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wesley (US 2012/0215231).
Wesley discloses (see Figs. 7-8) a hair removal and restoration system comprising the following claim limitations:
(claim 1) a receptacle (28, Fig. 8) operable to hold a hair follicle (706, Figs. 7D and 8) extracted from skin (702, Fig. 7B) by a follicle extractor (13, Fig. 7), a conduit (16, Figs. 7 and 8), coupleable with the follicle extractor (as shown in Fig. 7-7D), and operable to convey the extracted hair follicle (706) toward the receptacle (28) (as shown in Figs. 7-8); and an injector (701) operable to aerosolize and inject an irrigant (as shown in Fig. 7D; both spray moistened air ([0062]) and saline jetted/sprayed from port 22 of injector 701 ([0073]) assist the suction force in driving follicle through suction tubing 16) into the conduit (16) while the extracted hair follicle (706) travels toward the receptacle (28);
(claim 2) wherein the receptacle (28) is coupled with a pump (27, Fig. 8) operable to move air through the conduit (16) and receptacle (28) to urge the extracted hair follicle (706) to travel toward the receptacle (28) (as shown in Figs. 7-8; [0066]; [0073]);
(claim 3) wherein the receptacle (28) is coupled with a pump (27, Fig. 8) operable to move air through the conduit (16) and receptacle (28) to urge the extracted hair follicle (706) to travel toward the receptacle (28), and the receptacle (28) is configured to trap the extracted hair follicle (706) when the follicle enters the receptacle (28) by allowing gravity to move the follicle 
(claim 4) wherein the receptacle (28) is coupled with a pump (15) operable to reduce pressure in the conduit (16) and the receptacle (28) to urge the extracted hair follicle (706) to travel toward the receptacle (28) (as shown in Figs. 7-8; [0066]; [0073]; vacuum source 27 expressly creates suction/negative pressure through tubing 16 to draw follicles 706 to receptacle 28);
(claim 5) wherein the injector (701, Fig. 7) includes a first passage (i.e. coring cylinder 13, Fig. 7) having a throat (i.e. base of cylinder 13, adjacent attachment of tubing 16, as shown in Fig. 7), a second passage (i.e. port 22 supply lumen within lumen of endoscope 1) having a port (22, Fig. 7D) disposed in the throat (as shown in Fig. 7D), and wherein as the extracted hair follicle (706) travels toward the receptacle (28), the follicle travels through the throat of the first passage, and the irrigant enters the first passage through the port (22) in the throat (as shown in Figs. 7-8; follicle is pulled through the bottom of cylinder 13 into tubing 16 as irrigant is sprayed into the bottom of the cylinder 13 at port 22);
(claim 6) wherein the irrigant is aerosolized as the irrigant enters the throat (i.e. base of cylinder 13, adjacent attachment of tubing 16, as shown in Fig. 7) of the second passage (as shown in Fig. 7D; both spray moistened air ([0062]) and saline jetted/sprayed
(claim 7) wherein the throat (i.e. base of cylinder 13, adjacent attachment of tubing 16, as shown in Fig. 7) of the first passage includes a longitudinal axis (i.e. vertical axis of cylinder 13 in Fig. 7), the port (22) of the second passage includes a cross-sectional area located at the throat (as shown in Fig. 7D), and a port axis that is perpendicular to the cross-sectional area, and the port (22) is positioned in the throat such that the port axis is substantially perpendicular to the throat’s (13) longitudinal axis (i.e. port 22 supply line/axis provided along longitudinal axis of endoscope 1, i.e. horizontal axis of endoscope expressly shown in Figs. 7 and 7D and perpendicular to the vertical axis of cylinder 13 of Figs. 7 and 7D);
(claim 8) wherein the throat (i.e. base of cylinder 13, adjacent attachment of tubing 16, as shown in Fig. 7) of the first passage includes a longitudinal axis (i.e. vertical axis of cylinder 13 in Fig. 7), and the port (22) of the second passage includes a longitudinal axis (i.e. port 22 supply line/axis provided along longitudinal axis of endoscope 1, i.e. horizontal axis of endoscope expressly shown in Figs. 7 and 7D) and the port (22) is positioned in the throat such that the port’s longitudinal axis is substantially perpendicular to the throat’s longitudinal axis (i.e. port 22 supply line/axis provided along longitudinal axis of endoscope 1, i.e. horizontal axis of endoscope expressly shown in Figs. 7 and 7D and perpendicular to the vertical axis of cylinder 13 of Figs. 7 and 7D);
(claim 11) a follicle extractor (coring cylinder 13, Fig. 7) operable to extract a hair follicle (706) from skin (702, Fig. 7B); and a follicle container (i.e. follicle retrieval suction system of Figs. 7-8) coupled with the follicle extractor (13) (as jetted/sprayed from port 22 of injector 701 ([0073]) assist the suction force in driving follicle through suction tubing 16);
(claim 12) wherein the follicle extractor (13) includes a first end (i.e. upper end/edge in Figs. 7-7D) having an edge operable to cut skin when the edge is moved across the skin ([0064]; [0068]-[0069]; coring edge of cylinder 13 expressly capable of cutting/coring tissue), a second end (i.e. lower end/edge in Figs. 7-7D) coupled with the injector (701) (as shown in Fig. 7), and a bore extending from the first end to the second end and through which the hair follicle travels to reach the conduit (16) of the follicle container (as expressly shown in Fig. 7D, cored follicle 706 sucked from the top to the bottom of cylinder 13 and into vacuum tubing 16 on the way to the receptacle 28);
(claim 13) wherein the follicle extractor (13) rotates about a longitudinal axis to extract the hair follicle (706) ([0068]-[0069]; coring cylinder 13 expressly disclosed to move in a twisting/rotating/coring fashion);
(claim 14) wherein the injector (701) includes a first passage (i.e. coring cylinder 13, Fig. 7) having a throat (i.e. base of cylinder 13, adjacent attachment of tubing 16, as shown in Fig. 7) through which the extracted hair follicle (706) travels as the follicle travels toward the receptacle (28) (as shown in Fig. 7D), a second passage (i.e. port 22 supply lumen within lumen of endoscope 1) having a port (22, Fig. 7D) disposed in the throat and through which the irrigant enters the throat (as shown in Figs. 7-8; follicle is pulled through the bottom of cylinder 13 into tubing 16 as irrigant is sprayed into the bottom of the cylinder 13 at port 22), and the follicle container includes a reservoir ([0073]; saline supply reservoir supplying saline port 22) of irrigant coupled with the injector (701), and operable to release irrigant to flow toward the injector (701) when the extracted hair follicle (706) travels through the injector’s throat (as shown in Figs. 7-8; follicle is pulled through the bottom of cylinder 13 into tubing 16 as irrigant is sprayed into the bottom of the cylinder 13 at port 22); and
(claim 15) wherein the follicle container includes a reservoir ([0073]; saline supply reservoir supplying saline port 22) of irrigant coupled with the injector (701), and a valve operable to control the flow of irrigant toward the injector (701) ([0073]; release of irrigant/saline flow to port 22 expressly controlled by selective user activation of a trigger/valve actuator).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the collection systems of Karasiuk (US 2003/0212415) and Quick et al. (US 2007/0038146).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/ROBERT A LYNCH/Primary Examiner, Art Unit 3771